Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2 and 5 are objected to because of the following informalities:  in claim 2, last line, -- the – should be inserted before “front”.  In claim 5 it is unclear whether the jig and cam groove are the same as those recited in claim 4.  Appropriate correction is required.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 135790.
	Regarding claim 1, JP ‘790 (Figure 4) discloses a male terminal, comprising: a terminal body 1 including a tab 2 extending forward; and a cover 3 slidable between a protection position for accommodating the tab inside a sheath portion and a retracted position for exposing a front end part of the tab from a front end of the sheath portion, the cover including a magnet 10 or a magnetic material.
Regarding claim 2, JP ‘790 discloses either one of the tab 2 and the terminal body 1 includes a front retaining portion (right surface of 6) for restricting a further forward movement of the cover 3 beyond the protection position by engaging a front retaining/engaging portion provided on the cover from the front.
Regarding claim 3, JP ‘790 discloses one of the tab and the terminal body includes a rear retaining portion 4 for restricting a further rearward movement of the cover 3 beyond the retracted position by engaging a rear retaining/engaging portion 3” provided on the cover from behind.
Claim 6 is allowed.
s 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art discloses or teaches the retainer being moved to the full locking position with the cam pin located in a starting end part of a cam groove provided in a jig and the retainer being moved to the partial locking position with the cam pin moved to a final end part of the cam groove; in combination with the rest of the subject matter of the respective base claim.
The references cited on Form 892 disclose similar covers or retainers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/GARY F PAUMEN/               Primary Examiner, Art Unit 2833